DETAILED ACTION
This application was filed 3/25/2020 and is a 371 of PCT/KR2018/011913 (10/11/2018) which claims foreign priority to KR 10-2017-0131349 (10/11/2017).  Claims 1-13 are before the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The instant specification does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  .
	The Examiner suggests deletion of the word “prevention”.  


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention to treat autoimmune diseases or cancers in a subject in need thereof.  
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the 
The nature of the invention: The nature of the invention is the method of treating an autoimmune disease or cancer by modulating ITK or BTK with a compound of claim 1. 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  Further, the prior art Suhu teaches that these modulations might play an important role in autoimmune diseases.  McGee teaches that BTK and ITK modulation have potential for future treatment of diseases.  Vargas teaches that so far only B-cell tumors can be treated by ITK and BTK modulators.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all autoimmune diseases and all cancers, whether or not the modulation of ITK or BTK would make a difference in the disease.  Hence, in the absence of Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in- vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonable degree of predictability.  In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state.  Furthermore it is well known in the art that cultured cells, over a period time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, Inc., 1983, New York, p4) teach that it is recognized in the art that there are many differences between cultured cells and their counterparts in vivo.  These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate.  Specific cell interactions characteristic of histology of the tissue are lost.  The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo.  Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived.  This has often led to tissue culture being regarded in a rather skeptical light (p. 4, see Major Differences In Vitro). 
The presence or absence of working examples:  The instantly claimed compounds have been shown to have in vitro activity to modulate ITK and BTK.  However, there are no working 
The amount of direction or guidance present:  The guidance present in the specification is that BTK and ITK are associated with many processes within the human body and that ITK and BTK  may be associated with diseases besides B-cells.  The difference between association and a nexus between the modulation of ITK and BTK is great.  The specification does not seem to enable a correlation between the mediation of BTK and ITK receptors and the treatment of any  autoimmune disease or all cancers.       
The breadth of the claims: The claim is drawn to the treatment of all autoimmune diseases and cancers with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases/cancers out of all autoimmune diseases and all cancers would be benefited by the mediation of ITK and BTK receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  


Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
This rejection can be overcome by limiting the claim to the treatment of B-cell cancers or to the inhibition of ITK and BTK. 


Allowable Subject Matter
Claims 1-12 are free of prior art.  The closest prior art is WO 2012/035055 which teaches similar substituted pyridine compounds that lack the instantly claimed NH-R1.  



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625